Title: To George Washington from Edmund Randolph, 5 April 1792
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia April 5. 1792

Both Mr Blair and Mr Wilson are now at Trenton. I have never heard Mr Blair say a syllable upon the subject of the representation bill. Some days ago I met Mr Wilson in Sixth Street, and he stopped to ask me, whether Mr Blair had communicated to me an idea, which both of them entertained on a late law of the present session, requiring the judges of the circuit courts to hear applications of pensioners, invalids &c. I informed him, that Mr Blair had not mentioned it to me; but that it was said in town, that they meant to refuse to execute the act. Upon his making a strong remark against its constitutionality, (but by the way I suspect that in this the judges, if they persist, will be found wrong) I observed, that doubts had been entertained by some discerning and respectable men as to the constitutionality of the representation bill. To this he replied, it can never come before me, as a judge, and therefore I will say that congress appear to have

forgotten the source, from which representation flows. We immediately separated, without exchanging another word. I have the honor sir, to be with the most affectionate attachment and respect yr mo. ob. serv.

Edm: Randolph

